     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 1 of 25



 1   GARY E. SCHNITZER, ESQ.
     Nevada Bar No. 395
 2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
     8985 S. Eastern Avenue, Suite 200
 3   Las Vegas, Nevada 89123
     Telephone: 702.362.6666
 4   Facsimile: 702.362.2203
     Email: gschnitzer@ksjattorneys.com
 5   Attorney for Defendants
     Cole Information Services, Inc. a/d/b/a Cole Realty Resource
 6   and Jim Eggleston a/k/a James Eggleston

 7
                                    UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9

10   PAUL D.S. EDWARDS,                               Case No. 2:20-cv-00570-JAD-EJY

11                     Plaintiff,                     DEFENDANTS COLE INFORMATION
                                                      SERVICES, INC. AND JAMES
12          v.                                        EGGLESTON’S MOTION TO DISMISS
                                                      AND SUPPORTING MEMORANDUM
13   JUAN MARTINEZ, INC., d/b/a CENTURY               OF POINTS AND AUTHORITIES
     21 AMERICANA, f/d/b/a CENTURY 21
14   MARTINEZ & ASSOCIATES, and REDX,
     LLC, a/d/b/a/ REAL ESTATE DATA X-
15   CHANGE, INC., and COLE
     INFORMATION SERVICES, INC., a/d/b/a
16   COLE REALTY RESOURCE, and JUAN
     MARTINEZ, a/k/a JUAN A. MARTINEZ,
17   JR., a/k/a JUAN ANTONIO MAYEN, and
     ELIZABETH MARTINEZ, a/k/a
18   ELIZABETH A. MARTINEZ, and SERGIO
     BRANDON TAMEZ, a/k/a SERGIO
19   TAMEZ, and MARK HARRIS LECK, a/k/a
     MARK H. LECK, a/k/a MARK H. LEC,
20   a/k/a M. L. ECK, and JIM EGGLESTON,
     a/k/a JAMES EGGLESTON, and DOES I-X,
21   and ROE CORPORATIONS XI-XX, et al.,

22                     Defendants.

23

24

25

26
27
28

     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 2 of 25



 1                                   NOTICE OF MOTION AND MOTION

 2          TO PLAINTIFF:

 3          PLEASE TAKE NOTICE THAT on ____, at 9 a.m., or as soon thereafter as the matter

 4   may be heard in the above-entitled court, located at Courtroom ___, [ADDRESS], Defendants Cole

 5   Information Services, Inc. a/d/b/a Cole Realty Resource (“Cole”) and Jim Eggleston a/k/a James

 6   Eggleston (“Eggleston”) (collectively, Cole and Eggleston are hereinafter referred to as

 7   “Defendants”) will and hereby does move the Court, pursuant to Fed. R. Civ. P. 12(b)(1) and (6),

 8   for an order dismissing Plaintiff’s claims against Defendants. This motion is based on this notice

 9   of motion, the accompanying memorandum of points and authorities, declarations, papers and

10   pleadings on file in this action, such other evidence and argument as may be presented at or before

11   any hearing on this motion, and all matters of which the Court may take judicial notice.

12                       MEMORANDUM OF POINTS AND AUTHORITIES

13                                           INTRODUCTION

14          Serial filer Plaintiff Paul Edwards (“Edwards”),1 in his First Amended Complaint, asserts

15   claims under the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) and various state

16   laws against Defendants Cole Information Services, Inc. a/d/b/a Cole Realty Resource (“Cole”)

17   and Jim Eggleston a/k/a James Eggleston (“Eggleston”) (collectively, Cole and Eggleston are

18   hereinafter referred to as “Defendants”) based on four alleged calls made to his cellular and landline

19   telephones in January 2019. Yet, the case does not arise out of any calls placed by Defendants. It

20   could not because Cole is not in the business of making, and does not make, telephone call

21   solicitations. Rather, the four calls that Edwards describes in his Amended Complaint were made

22   by “Defendant Tamez, with the approval; at the direction of, and conjointly with Defendant J.
     _______________________
23   1
       Edwards is a well-known “career litigant.” See, e.g., Edwards v. United States, No. 07-CV-1201-
24   JLQ, 2007 WL 9728426, at *1–2 (D. Nev. Nov. 1, 2007) (noting that Edwards’ source of income
     is from suing businesses and persons for consumer violations, including filing over 45 lawsuits);
25   Edwards v. Phillips & Cohen Assocs., Ltd., No. CVS050689KJDGWF, 2005 WL 8162178, at *3
     (D. Nev. Dec. 27, 2005) (similar).
26
27
28                                                    -1-
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 3 of 25



 1   Martinez (owner of Defendant Century 21).” 2 (Am. Compl. (Doc.1-5 at 136–202) ¶¶ 16-19.)

 2   Edwards makes no suggestion that either Cole or Eggleston is related to the Century 21 Defendants.

 3   Moreover, Edwards alleges that the calls on behalf of the Century 21 Defendants do not mention or

 4   refer to Defendants, do not originate from a phone number associated with Defendants, do not refer

 5   to Defendants’ website or a representative of Defendant, and do not promote any services performed

 6   or goods sold by Defendants. (Am. Compl., passim.) Quite simply, Edwards has amended his

 7   complaint months into litigation to include parties that he knows have no responsibility or liability

 8   to him in yet another of his attempts to “make the cost of defending this action as expensive as

 9   possible so as to extort a settlement for many times more than the maximum plaintiff can recover if

10   he legally prevails on liability.” Phillips & Cohen Assocs., Ltd., 2005 WL 8162178, at *3. At bottom,

11   the Amended Complaint sets forth a hodge-podge of conclusory allegations unsupported by facts

12   (or the law) that seek to lump all the defendants together.

13          Critically, Defendants have no contacts with Nevada—Cole is not incorporated and does not

14   maintain its principal place of business in the State. Edwards’ conclusory allegations fail to

15   sufficiently establish any contacts with Nevada (as there are none) that could establish personal

16   jurisdiction over Defendants. Further, even if the Court finds that there is personal jurisdiction over

17   the Defendants, Edwards’ haphazard Amended Complaint fails to state a claim under the TCPA or

18   for the various state law claims.

19          Indeed, the Court should dismiss Edwards’ TCPA claims against Defendants for the

20   following reasons: (1) Edwards does not and cannot allege that Defendants made any of the calls at

21   issue and therefore Defendants cannot be liable under the TCPA; (2) Edwards cannot establish a

22   claim for vicarious TCPA liability because he cannot and does not allege that there was a formal

23   agency relationship between Defendants and the Century 21 Defendants or an implied agency

24   relationship sufficient to state a vicarious TCPA claim; and (3) Edwards’ claim that Defendants

25   //

26
     2
27     Together, Juan Martinez, Inc., d/b/a Century 21 Americana, f/d/b/a Century 21 Martinez &
     Associates, Juan Martinez, Elizabeth Martinez, and Sergio Brandon Tamez are collectively
28   referred to herein as “Century 21 Defendants.”
                                                    -2-
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 4 of 25



 1   willfully violated the TCPA (Count II) also fails as Edwards does not plead any facts to suggest

 2   that Defendants knew of the call at issue or directed the calls to be placed in knowing or intentional

 3   violation of the TCPA. Accordingly, and as will be discussed at length, infra, Edwards’ TCPA

 4   claims are ripe for dismissal.

 5           Similarly, Edwards’ state law claims are unsupported by allegations essential to make his

 6   state law claims plausible. He hollowly alleges that Defendants have engaged in Deceptive Trade

 7   Practices and have invaded his privacy but allege no facts that would constitute such unlawful

 8   actions.

 9           For these reasons, as well as those discussed at length herein, all of Edwards’ claims against

10   the Defendants must be dismissed.

11                                             BACKGROUND

12           Edwards’ Amended Complaint consists in large part of recitations of the applicable legal

13   standard, conclusory allegations regarding various defendants not backed by any facts, and

14   formulaic recitations of the cause of action. Notably, nowhere in the 64-page, 115 paragraph

15   Amended Complaint does Edwards allege any requisite liability for either Cole or Eggleston

16   sufficient to state a claim for relief.

17           Instead, Edwards makes the following allegations:

18                  Plaintiff, a Nevada resident, placed his residential and wireless telephone numbers

19                   on the National Do Not Call Registry in June 2003. (Compl. ¶¶ 8(i), 9(i)(9).)

20                  Cole is a Nebraska corporation headquartered in Omaha, Nebraska. (Id. at ¶

21                   9(iii)(1).) Using public records, Cole compiled a database that contains the cell

22                   phone and landline numbers of other persons and entities. (Id. at ¶ 9(iii)(5-6).)

23                  Cole provides these telephone numbers to realtors, including certain defendants in

24                   this action, without “scrubbing” this information to remove phone numbers on the

25                   National Do Not Call Registry. (Id. at ¶ 9(iii)(7)-(9)).

26                  Cole “had previously been advised that Plaintiff’s telephone number(s) were

27                   included in the National DO-NOT-CALL Registry database.” (Id. at ¶ 9(iii)(10)).

28
                                                      -3-
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 5 of 25



 1                  Nonetheless, Edwards claims that Cole failed to remove his numbers from its

 2                  database. ((Id. at ¶ 22).

 3                 Eggleston is Cole’s President, CEO, and Director. (Id. at ¶ 9(viii)(1)). Eggleston

 4                  directs Cole’s daily business activities. (Id. at ¶¶ 9(viii)(2)-(7)).

 5                 Eggleston allegedly failed to ensure that Cole removed telephone numbers on the

 6                  National Do Not Call Registry from Cole’s database. (Id. at ¶ 9(viii)(9)).

 7                 Eggleston purportedly knew that the other Defendants in this action were using

 8                  Cole’s database to place unsolicited telemarketing calls. (Id. at ¶ 9(viii)(13)).

 9                 Other defendants in this action, including Juan Martinez, Inc., and Sergio Brandon

10                  Tamez, allegedly obtained Edwards’s telephone numbers from Cole’s database.

11                  (Id. at ¶ ¶ 9(iv)(12), 9(v)(8), 9(vi)(4)).

12                 These defendants then allegedly called Edwards without his consent. Specifically,

13                  Defendant Tamez placed four unauthorized calls to Edwards’s home and cell phone

14                  numbers on January 17, 2019. (Id. ¶¶ 9(vi)(9), ¶ 19).

15                                          LEGAL STANDARD

16          “In opposing a defendant’s motion to dismiss for lack of personal jurisdiction [under Fed.

17   R. Civ. P. 12(b)(1), Edwards] bears the burden of establishing that jurisdiction is proper.” Mavrix

18   Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). Edwards “cannot simply

19   rest on the bare allegations of its complaint, but uncontroverted allegations in the complaint must

20   be taken as true.” Id. (quoting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th

21   Cir. 2004)). “To establish personal jurisdiction, [Edwards] must show both that the forum state’s

22   long-arm statute confers personal jurisdiction over the nonresident defendant and that the exercise

23   of jurisdiction comports with federal due process.” Cai v. DaimlerChrysler AG, 480 F.Supp.2d

24   1245, 1248 (D. Ore. 2007).

25          To avoid dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint

26   must set forth facts that raise a “plausible inference” that the defendant inflicted a legally

27   cognizable harm upon Edwards. Ashcroft v. Iqbal, 556 U.S. 662, 682 (2009); see also Bell

28
                                                       -4-
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 6 of 25



 1   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a court must disregard “formulaic recitation

 2   of the elements of a cause of action”). Plausibility requires “more than a sheer possibility that a

 3   defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. The factual allegations in the complaint

 4   must be sufficient “to raise a right to relief above the speculative level” such that the claim is

 5   “plausible on its face.” Twombly, 550 U.S. at 555, 570. The court need not accept as true

 6   unreasonable inferences, unwarranted deductions of fact, or conclusory allegations cast in the form

 7   of factual allegations. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Where

 8   a complaint pleads facts that are merely consistent with a defendant’s liability, it stops short of the

 9   line between possibility and plausibility of entitlement to relief. Somers v. Apple, Inc., 729 F.3d

10   953, 959-60 (9th Cir. 2013).

11                                              ARGUMENT

12   I.     THE COURT LACKS PERSONAL JURISDICTION OVER COLE
13          Edwards is a resident of Las Vegas, Nevada. (Am. Compl. ¶ 8(i).) He alleges that Cole

14   “previously conducted, and continues to conduct its business activities” in Nevada. (Id. at ¶

15   9(iii)(3).) Beyond these bare allegations, Edwards does not plead any other facts that establish a

16   connection between Cole and the State of Nevada. This is insufficient to support personal

17   jurisdiction over Cole.

18          “The Due Process Clause of the Fourteenth Amendment constrains a State’s authority to

19   bind a nonresident defendant to a judgment of its courts.” Walden v. Fiore, 571 U.S. 277, 283

20   (2014). “When no federal statute governs personal jurisdiction, a federal court applies the law of

21   the forum state.” Southport Lane Equity II, LLC v. Downey, 177 F.Supp.3d 1286, 1290 (D. Nev.

22   2016). Nevada’s long-arm statute is coextensive with the United States Constitution’s Due Process

23   Clause. See id.

24          “There are two forms of personal jurisdiction that a forum state may exercise over a

25   nonresident defendant—general jurisdiction and specific jurisdiction.” Boschetto v. Hansing, 539

26   F.3d 1011, 1016 (9th Cir. 2008). “A court may assert general jurisdiction over foreign (sister-state

27   or foreign-country) corporations to hear any and all claims against them when their affiliations

28
                                                      -5-
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 7 of 25



 1   with the State are so continuous and systematic as to render them essentially at home in the forum

 2   State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal

 3   quotation marks omitted). “Specific jurisdiction, on the other hand, depends on an affiliation

 4   between the forum and the underlying controversy, principally, activity or an occurrence that takes

 5   place in the forum State and is therefore subject to the State’s regulation.” Id.

 6          A.      General Personal Jurisdiction Does Not Exist Over Cole
 7          “The paradigmatic locations where general jurisdiction is appropriate over a corporation

 8   are its place of incorporation and its principal place of business.” Prescott v. Slide Fire Solutions,

 9   LP, 341 F.Supp.3d 1175, 1182 (D. Nev. 2018). Here, where Cole is a Nebraska corporation with

10   its principal place of business in Nebraska (Am. Compl. ¶ 9(iii)(1)), Cole’s citizenship furnishes

11   no basis for general personal jurisdiction in Nevada.

12          “Only in an exceptional case will general jurisdiction be available anywhere else,” beyond

13   the state of incorporation or corporate headquarters. Ranza v. Nike, Inc., 793 F.3d 1059, 1069 (9th

14   Cir. 2015). The present lawsuit is not such an exceptional case. Edwards does not plead that Cole’s

15   contacts with Nevada “are so continuous and systematic as to render [Cole] essentially at home in

16   the [] State.” Goodyear, 564 U.S. at 919. Nor could Edwards plead such facts in good faith. Cole

17   has no offices or employees in Nevada. See Exhibit A, Declaration of James Eggleston (“Eggleston

18   Dec.”) at ¶ 4; see also Dychiuchay v. Grieshaber, No. 2:15-cv-00558, 2015 WL 3708249, *3 (D.

19   Nev. June 15, 2015) (noting that “[t]he court may consider evidence presented in affidavits to assist

20   in its determination of personal jurisdiction”). Moreover, Cole is not registered to do business in

21   Nevada, Cole does not have a registered agent for service of process in Nevada, and Cole pays no

22   Nevada taxes. Eggleston Dec. at ¶ 5; see also Mavrix Photo, 647 F.3d at 1225 (no general personal

23   jurisdiction where defendant “has no offices or staff in California, is not registered to do business

24   in the state, has no registered agent for service of process, and pays no state taxes”). Cole’s

25   employees visit Nevada 3-4 times per year, to attend trade shows. Eggleston Dec. at ¶ 6.

26   Attendance at these trade shows, however, does not create general personal jurisdiction. See SDS

27   Korea Co., Ltd. v. SDS USA, Inc., 732 F.Supp.2d 1062, 1075 (S.D. Cal. 2010) (attendance at trade

28
                                                      -6-
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 8 of 25



 1   show in California “does not establish sufficient systematic and continuous contacts to create

 2   general jurisdiction”); Digitone Indus. Co., Ltd. v. Phoenix Accessories, Inc., No. 2:08-cv-00404,

 3   2008 WL 2458194, *3 (D. Nev. June 13, 2008) (“However, the attendance of trade shows is

 4   insufficient to give this Court general jurisdiction over [defendant].”).

 5           Cole’s online presence is also insufficient to create general personal jurisdiction. Mavrix

 6   Photo., 647 F.3d at 1226 (“operation of an interactive website—even a ‘highly interactive’

 7   website—does not confer general jurisdiction”). “Given that individuals can access an Internet

 8   website from any forum, an exercise of general jurisdiction based solely on an interactive website

 9   would subject many companies and individuals to suit in essentially any court, which is untenable.

10   There must be evidence to show that the website was systematically and continuously aimed at the

11   forum such that an exercise of jurisdiction would comport with ‘traditional notions of fair play and

12   substantial justice.’” Mullaly v. Jones, No. 2:05-CV-00154BESGWF, 2007 WL 674294, at *5 (D.

13   Nev. Feb. 28, 2007); see also Home Gambling Network, Inc. v. Betinternet.com, PLC, 2006 WL

14   1795554 at *4 (D. Nev. June 26, 2006) (question of general jurisdiction was “not even close” in

15   case involving non-resident defendant maintaining interactive website that allowed a bet to be

16   placed online from Nevada). In sum, this Court does not have general personal jurisdiction over

17   Cole.

18           B.     Specific Personal Jurisdiction Does Not Exist Over Cole
19           To determine whether specific personal jurisdiction exists over a defendant, courts

20   “generally apply . . . the purposeful direction test when [a plaintiff’s claims] arise from alleged

21   tortious conduct.” Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1142 (9th Cir. 2017). “Purposeful

22   direction ‘requires that the defendant . . . have (1) committed an intentional act, (2) expressly aimed

23   at the forum state, (3) causing harm that the defendant knows is likely to be suffered in the forum

24   state.’” Id. (quoting Schwarzenneger, 374 F.3d at 803).

25                  i.      Cole did not expressly aim its actions at Nevada

26           Edwards cannot satisfy the purposeful direction test because Cole did not expressly aim its

27   allegedly-wrongful actions toward Nevada. “[T]he ‘express aiming’ requirement ... is satisfied

28
                                                      -7-
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 9 of 25



 1   when ‘the defendant is alleged to have engaged in wrongful conduct targeted at a plaintiff whom

 2   the defendant knows to be a resident of the forum state.’” CollegeSource, Inc. v. AcademyOne,

 3   Inc., 653 F.3d 1066, 1077 (9th Cir. 2011) (quoting Dole Food Co. v. Watts, 303 F.3d 1104, 1111

 4   (9th Cir. 2002)). Here, Cole’s alleged wrongful conduct was not targeted at Edwards nor any

 5   particular person known by Cole to be a resident of Nevada. (Am. Compl. ¶ 9(iii)(8) (alleging that

 6   Cole does not “scrub the telephone numbers it sells to Realtors,” without mentioning Nevada)).

 7   More specifically, neither Cole’s alleged failure to purge phone numbers on the National Do Not

 8   Call Registry from its database, nor its provision of telephone numbers to the co-defendants, was

 9   an action expressly aimed at Nevada.

10          An entity that provides information to third parties on a broad basis does not expressly aim

11   its conduct at a particular forum state. See Remick v. Manfredy, 238 F.3d 248, 259 (3d Cir. 2001)

12   (“Given that the website was intended to provide information on Manfredy and that it was

13   accessible worldwide, there is no basis to conclude that the defendants expressly aimed their

14   allegedly tortious activity at Pennsylvania knowing that harm was likely to be caused there.”);

15   Desert Rock Entertainment II LLC v. D. Hotel & Suites, Inc., 2:15-cv-01417, 2016 WL 1732724,

16   *3 (D. Nev. May 2, 2016) (noting that “a website which simply provides information and is

17   accessible to users in a given forum is likely not expressly aimed at that forum”); see also In re

18   JPMorgan Chase Derivative Litig., 263 F.Supp.3d 920, 945-46 (E.D. Cal. 2017) (“The complaint

19   must plead more than the passive receipt of information to establish defendants purposefully

20   directed activity towards California.”).

21          As in these cases, so too here. Cole’s databases include over 300 million individual

22   consumers from all over the country.       Eggleston Dec. at ¶ 9.     Clients elect, through their

23   subscription, how they want the data organized or culled. Id. at ¶ 10. In addition, in logging into

24   their subscription service, clients must indicate the intended purpose of the data they are

25   accessing—whether it will be used for “mailing” or “telemarketing.” See id. at ¶ 11. Century 21

26   Martinez & Associates, which is the only client Cole has in its database that matches the other

27   named defendants, did not indicate it would be using data for telemarketing purposes. See id. at

28
                                                    -8-
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 10 of 25



 1   ¶14. Therefore, Cole provided data, including telephone numbers, to the co-defendants in this case,

 2   without any knowledge that they intended to place any telemarketing phone calls, let alone

 3   telemarketing phone calls in Nevada or specifically to Edwards. Id. Cole has no control over how

 4   its customers utilize information obtained from its database. Id. at ¶ 15. Cole had no knowledge

 5   that the co-defendants in this case were (allegedly) placing telephone calls in 2019—authorized or

 6   otherwise—to Edwards or any other Nevada resident. Id. at ¶ 16. Put simply, Cole did not

 7   expressly aim any conduct at the State of Nevada.

 8                  ii.       Cole did not know its actions would likely cause harm in Nevada

 9          Additionally, Plaintiff cannot show that Cole caused harm that it “knows is likely to be

10   suffered in the forum state.” Morrill, 873 F.3d at 1142. As just noted, Cole has no control over

11   how its customers, including co-defendants in this case, utilize the information they obtain from

12   Cole’s database. Eggleston Dec. at ¶ 15. Likewise, Cole had no knowledge that the co-defendants

13   were using Cole’s database to make telemarketing calls to Edwards in 2019 or to any other Nevada

14   resident. Id. at ¶ 16. Accordingly, Cole did not know that its alleged misconduct—providing

15   Plaintiff’s phone numbers to the co-defendants—was likely to cause harm in Nevada. The co-

16   defendants’ decision to make allegedly unauthorized or unlawful calls to Edwards in 2019 was not

17   something Cole knew about, let alone had direct control over. See Five Star Gourmet Foods, Inc.

18   v. Fresh Express, Inc., No. 19-cv-05611, 2020 WL 1244918, *7 (N.D. Cal. Mar. 16, 2020) (no

19   personal jurisdiction where defendant “did not know” its product was going to be sold in California,

20   “much less [of] any potential harm caused by the sale of its product” there); Richter v. INSTAR

21   Enterprises Int’l, Inc., 594 F.Supp.2d 1000, 1011 (N.D. Ill. 2009) (no personal jurisdiction where

22   defendant “did not know that any tortious acts were occurring, much less direct such acts toward

23   Illinois”). For all of these reasons, Plaintiff’s claims against Cole should be dismissed for lack of

24   personal jurisdiction.

25   II.    THE COURT LACKS JURISDICTION OVER DEFENDANT EGGLESTON
26          The case for personal jurisdiction in Nevada is even weaker with respect to Eggleston,

27   Cole’s President and CEO. Edwards alleges that Eggleston “oversees and provides leadership,

28
                                                     -9-
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 11 of 25



 1   direction and guidance for all the daily business activities of, by, for and on behalf of Defendant

 2   Cole.” (Am. Compl. ¶ 9(viii)(2).) Eggleston allegedly failed to “assure the scrubbing” of telephone

 3   numbers on the National Do Not Call Registry from Cole’s database. See id. at ¶ 9(viii)(9.)

 4   Edwards does not allege the state of citizenship of Eggleston, who is domiciled in the State of

 5   Nebraska. Eggleston Dec. at ¶ 17. Because Eggleston is not a Nevada citizen, general personal

 6   jurisdiction does not exist over him. See Goodyear, 564 U.S. at 924 (“For an individual, the

 7   paradigm forum for the exercise of general jurisdiction is the individual’s domicile[.]”).

 8          Specific personal jurisdiction also does not exist over Eggleston. Just as with Cole,

 9   Eggleston did not expressly aim any conduct at Nevada, nor did he know that his alleged

10   wrongdoing was likely to cause harm in Nevada. Eggleston does not maintain a residence in

11   Nevada. See Eggleston Dec. at ¶ 18. Eggleston has visited Nevada to attend trade shows, but these

12   trade shows are unrelated to the Plaintiff’s claims and therefore cannot give rise to specific

13   jurisdiction. Id. at ¶¶ 7–8; see also, Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme,

14   433 F.3d 1199, 1205 (9th Cir. 2006) (specific jurisdiction is “jurisdiction based on the relationship

15   between the defendant’s forum contacts and the plaintiff’s claim”); C&C Imports, Inc. v.Crosby,

16   No. CV 08-5976, 2008 WL 4723614, *3 (C.D. Cal. Oct. 21, 2008) (no specific jurisdiction where

17   “Defendants’ forum-related activities are wholly unrelated to Plaintiff’s claims”). Moreover, until

18   the filing of this lawsuit, Eggleston did not know who Edwards was or that he resides in Nevada.

19   Eggleston Dec. at ¶ 19. Edwards was simply one of the 300 million consumers whose publicly

20   available information was included in Cole’s database. This alone is enough to defeat specific

21   jurisdiction as to Eggleston. See IMO Industries, Inc. v. Kiekert AG, 155 F.3d 254, 266 (3d Cir.

22   1998) (holding that “knowledge that the plaintiff is located in the forum is necessary to the

23   application of Calder”); EZScreenPrint LLC v. SmallDog Prints LLC, No. CV-17-03605, 2018

24   WL 3729745, *2 (D. Ariz. Aug. 6, 2018) (“Defendants could not know that the harm they allegedly

25   caused was likely to be suffered in Arizona if they did not know Plaintiff was a resident of

26   Arizona.”); One True Vine, LLC v. Liquid Brands LLC, 2011 WL 2148933, *7 (N.D. Cal. May 31,

27   2011) (“Since Defendant did not know that Plaintiff was located in this forum, it logically could

28
                                                    - 10 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 12 of 25



 1   not have known that the harm from any trade infringement or false advertising would

 2   be suffered here.”).

 3          Moreover, the case for specific jurisdiction over Eggleston is weaker than for Cole also

 4   because Edwards does not allege that Eggleston himself committed any intentional act. See

 5   Schwarzenegger, 374 F.3d at 806 (“Schwarzenegger must first demonstrate that Fred Martin

 6   committed an ‘intentional act.’”). “‘[I]ntent’ within the context of the ‘intentional act’ test . . .

 7   refer[s] to an intent to perform an actual, physical act in the real world, rather than an intent to

 8   accomplish a result or consequence of that act.” Id. Here, Edwards merely alleges that Eggleston

 9   oversaw Cole’s business operations, failed to assure the scrubbing of numbers on the National Do

10   Not Call Registry from Cole’s database, and profited from the placement of unauthorized phone

11   calls. (Am. Compl. at¶ 9(viii).) The untargeted negligence Edwards alleges Eggleston committed

12   is insufficient to establish an intentional act. See J.A.A. v. Rawlings Co., LLC, No. 2:19-cv-01036,

13   2019 WL 5889082, *3 (W.D. Wash. Nov. 12, 2019) (“An intentional act is not ‘mere untargeted

14   negligence.’”) (quoting Calder v. Jones, 465 U.S. 783, 789 (1984)). Thus, Plaintiff’s claims

15   against Eggleston should be dismissed for lack of personal jurisdiction.

16   III.   EDWARDS’ TCPA CLAIMS ARE RIPE FOR DISMISSAL
17          At the outset, one quintessential point bears underscoring: there are no allegations in the

18   Amended Complaint whatsoever that either Cole or Eggleston made any of the calls at issue. On

19   this basis alone, Edwards’ TCPA claims are ripe for dismissal. Further, to the extent that Edwards

20   is attempting to allege that Defendants are liable under the TCPA for maintaining a database with

21   consumer information that includes consumers on the Do Not Call Registry or failing to scrub the

22   same, his claims also fail as there is no such requirement in the TCPA or its implementing

23   regulations. Instead, TCPA liability only applies to parties who make or transmit calls to numbers

24   on the Do Not Call Registry. See 47 U.S.C. § 227(c) (prohibiting callers from “making or

25   transmitting a telephone solicitation” to phone numbers on the Do Not Call Registry (emphasis

26   added)); 47 C.F.R. § 64.1200 (establishing liability for “making telephone solicitations” to

27   consumers on the Do Not Call Registry (emphasis added)). For this main reason, Edwards’ TCPA

28
                                                    - 11 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 13 of 25



 1   claims against Defendants fail to state a claim for which relief can be granted.

 2             That said, to the extent the Court interprets Edwards’ TCPA claims as more nuanced (which

 3   they are not), Edwards still fails to state a TCPA claim against Defendants for the reasons discussed

 4   herein.

 5             A.     Edwards Fails to State Direct Liability Claim Against Defendants
 6             The TCPA makes it unlawful for any person in the United States to “make any call (other

 7   than a call made for emergency purposes or made with the prior express consent of the called party)

 8   using any automatic telephone dialing system or an artificial or prerecorded voice to any telephone

 9   number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii) (emphasis

10   added). The plain language of the statute assigns civil liability only to the party who “makes” a

11   call. Thomas v. Taco Bell Corp., 879 F. Supp. 2d 1079, 1084 (C.D. Cal. 2012), aff’d, 582 F. App’x

12   678 (9th Cir. 2014) (emphasis added). Should the Court interpret Edwards’ Amended Complaint

13   to pursue against Defendants a direct TCPA claim (as opposed to a vicarious liability claim, as

14   discussed below), Edwards’ Complaint fails to state such a claim against Defendants.

15             Edwards’ Amended Complaint expressly alleges that “Defendant Tamez, with the approval;

16   at the direction of, and conjointly with Defendant J. Martinez (owner of Defendant Century 21)”

17   placed the four calls at issue in this case. (Am. Compl. ¶¶ 16-19.)   Further, Edwards only makes

18   a tenuous allegation connecting the Century 21 Defendants to Cole, alleging that the Century 21

19   Defendants “utilize[ed] the produces and services purchased or leased from [Cole].” (Am. Compl.

20   ¶ 25.) There are no allegations that Cole made or directed any calls at issue. Further, there are no

21   factual allegations connecting Eggleston to any alleged calls whatsoever. Because the TCPA

22   requires an entity to “make” a call to be liable, at bottom, Edwards does not and cannot allege that

23   Defendants are directly liable under the TCPA.

24             B.     Edwards Fails to State a Claim for Vicarious Liability Against Defendants
25             The Ninth Circuit has held that, in certain limited circumstances, the TCPA permits

26   imposition of vicarious liability based on federal common law of agency. Kristensen v. Credit

27   Payment Servs. Inc., 879 F.3d 1010, 1014 (9th Cir. 2018) (citing In the Matter of the Joint Petition

28
                                                     - 12 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 14 of 25



 1   Filed by Dish Network, LLC, 28 F.C.C. Rcd. 6574, 6586-87, ¶¶ 33-35 (2013)). There are three

 2   agency relationships that may give rise to vicarious liability under federal law: formal

 3   agency/actual authority, apparent authority, and ratification. Thomas v. Taco Bell Corp., 582 F.

 4   App’x 678, 679 (9th Cir. 2014). Edwards does not allege sufficient facts—as opposed to

 5   conclusions—to satisfy any of these principles.

 6                  i.      Edwards Fails to State a Claim Establishing Formal Agency/Actual
                            Authority
 7
            In the Ninth Circuit, formal agency is limited to “actions specifically mentioned to be done
 8
     in a written or oral communication or consistent with a principal’s ‘general statement of what the
 9
     agent is supposed to do.’” Jones v. Royal Admin. Servs., Inc., 887 F.3d 443, 449 (9th Cir. 2018)
10
     (citation and quotation marks omitted). To establish agency liability under the TCPA, plaintiffs
11
     “must do more than establish an agency relationship. They must also establish actual authority to
12
     place the unlawful calls.” Id. “Agency is not established when control may be exercised only as
13
     to the result of the work and not the means by which it is accomplished; in such a case an
14
     independent contractor relationship exists.” Henderson v. United Student Aid Funds, Inc., No.
15
     13CV1845, 2017 WL 766548, at *6 (S.D. Cal. Feb. 28, 2017) (citation and alterations omitted);
16
     see also Thomas, 879 F. Supp. 2d at 1085 (to establish actual authority, the principal has to control
17
     the manner and means, rather than the results, of the text message campaign); Linlor v. Five9, Inc.,
18
     No. 17CV218, 2017 WL 5885671, at *3 (S.D. Cal. Nov. 29, 2017) (“Agency means more than
19
     mere passive permission; it involves request, instruction, or command.”)
20
            The Amended Complaint fails to allege any facts to suggest that Defendants authorized the
21
     calls at issue or exercised control over the manner and means by which Edwards received the calls.
22
     Instead, Edwards alleges in a conclusory fashion that Defendants are “vicariously liable” for the
23
     “telemarketing acts complained of.” (Am. Compl. ¶¶ 9(viii)(10-13), 47-50.) Stripped of the
24
     deceptive labels and conclusory allegations, the facts as pled in the Amended Complaint are
25
     woefully inadequate to sustain a claim for vicarious liability under the TCPA.
26
                            a.     Edwards Does Not Allege That Defendants Authorized the Calls,
27                                 and Defendants Do Not Make Calls per Their Business Model
28
                                                    - 13 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 15 of 25



 1          Edwards has not and cannot plead any facts to suggest that Defendants authorized the

 2   Century 21 Defendants to place the calls at issue. Indeed, just the opposite is true. As pleaded by

 3   Edwards, Cole’s business consists of maintaining and offering access to a database of consumer

 4   information. (Am. Compl. ¶¶ 9(iii)(4)-11).) Ultimately, neither Cole nor Eggleston is in the

 5   business of making telemarketing calls, directing or controlling others who make telemarketing

 6   calls, or otherwise performing any act that would subject them to TCPA liability. See Eggleston

 7   Dec. at ¶ 3. Accordingly, Edwards fails to allege anywhere in the Amended Complaint that Cole

 8   or Eggleston authorized the calls at issue and therefore fails to state a claim for vicarious liability

 9   under the TCPA. On this basis alone, any vicarious TCPA claim against Defendants must be

10   dismissed.

11                          b.      Edwards Does Not Sufficiently Allege Defendants’ Control Over
                                    the Person or Entity Making the Calls at Issue
12
            Edwards’ Complaint decidedly does not allege that Defendants dictated to its customers
13
     (let alone to the alleged caller at issue) “when, where, and how many people to call.” Jones v. All
14
     Am. Auto Prot., Inc., No. 314CV00199LRHWGC, 2015 WL 7566685, at *4 (D. Nev. Nov. 24,
15
     2015), aff’d sub nom., Jones, 887 F.3d at 451-52. In a recent decision squarely on point, the Ninth
16
     Circuit rejected a vicarious liability claim even though the alleged principal required the scripts
17
     and advertising materials to be pre-approved in accordance with company guidelines. Jones, 887
18
     F.3d at 451. The court explained that the defendant still did not control the methods and means of
19
     the telemarketer’s operations, particularly where it required that the telemarketers comply with the
20
     law and did “not have the right to control the hours the telemarketers worked nor did it set quotas
21
     for the number of calls or sales [they] had to make.” Id.
22
            The same is true here. Edwards does not and cannot allege that the calls at issue were placed
23
     at the request or direction of Defendants. United States v. Bonds, 608 F.3d 495, 507 (9th Cir. 2010)
24
     (no agency found where the testing was performed on the alleged agent’s own initiative and not at
25
     the request of the alleged principal). Edwards fails to “allege facts showing that [Defendants] had
26
     the right to control [the caller] and the manner and means of the calls [the caller] made.” Naiman,
27
     2017 WL 5992123, at *10–11 (granting motion to dismiss vicarious liability claim in a TCPA
28
                                                     - 14 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 16 of 25



 1   case). Without such alleged facts, Edwards’ vicarious liability claim cannot proceed any further.

 2                         c.      Edwards’ Allegations Regarding Defendants’ Business Practices
                                   Are Insufficient to State a Vicarious Liability Claim
 3
            Edwards’ allegations against Cole (and, tenuously, Eggleston) ultimately amount to claims
 4
     that Cole (1) does not subscribe to the Do Not Call Registry and (2) does not “scrub” telephone
 5
     numbers it “sells” to parties such as the Century 21 Defendants against the Do-Not-Call Registry.
 6
     (Am. Compl. ¶¶ 9(iii)(6)-(11).) Coupled with the allegation that Defendant Tamez “admitted he
 7
     obtained Plaintiff’s telephone number(s) from a databased, provided by a subscription, from
 8
     Defendant Cole,” Edwards makes the herculean leap to then allege that Defendants are vicariously
 9
     liable under the TCPA for the calls made to Edwards. (Am. Compl. ¶ 9(iii)(9).)
10
            As discussed above, there is no requirement in the TCPA that an entity subscribe to the Do
11
     Not Call Registry or scrub phone numbers when said entity is not making phone calls to those
12
     numbers. See 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200. Based on Edwards’ own allegations,
13
     Defendants were not promoting, directing, or even aware of the calls at issue here. All of Cole’s
14
     alleged business practices can be done in legal fashion without consideration of the Do-Not-Call
15
     Registry. Moreover, these allegations do not come close to alleging Defendants’ control over the
16
     manner and means of the Century 21 Defendants’ phone outreach. See Linlor v. Five9, Inc., No.
17
     17CV218, 2017 WL 2972447, at *3 (S.D. Cal. July 12, 2017) (granting motion to dismiss vicarious
18
     liability allegations where defendant “sold software to the entity responsible for sending the
19
     messages, and provided the entity with a toll free number with which to receive responses to the
20
     messages”).
21
            Ultimately, Edwards’ allegations fall markedly below the plausibility threshold. Employee
22
     Painters’ Tr. v. McIntosh Mirror Door & Glass Inc., No. C13-0108, 2013 WL 2897970, at *2
23
     (W.D. Wash. June 13, 2013) (finding that under the Iqbal standard, it is not enough that a claim be
24
     merely “possible” or “conceivable”; instead, it must be “plausible on its face”); Esoimeme v. Wells
25
     Fargo Bank, No. CIV S-10-2259, 2011 WL 3875881, *15 (E.D. Cal. Sept. 1, 2011) (pleading fails
26
     Rule 12(b)(6) threshold where plaintiff lumps all of the defendants together and does not offer any
27
     specific factual allegations). Accordingly, Edwards fails to plead that the Defendants had actual
28
                                                   - 15 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 17 of 25



 1   authority over the parties making the calls at issue.

 2                  ii.     Edwards Fails to State a Claim Establishing Apparent Authority
 3          Edwards’ allegations with respect to apparent authority are equally deficient. “Apparent

 4   authority holds a principal accountable for the results of third-party beliefs about an actor’s

 5   authority to act as an agent when that belief is reasonable and is traceable to a manifestation of

 6   the principal.” Naiman, 2017 WL 5992123, at *12 (citing Restatement (Third) of Agency § 2.03)

 7   (emphasis added). The ostensible authority of an agent cannot be based solely upon the agent’s

 8   conduct. C.A.R. Transp. Brokerage Co. v. Darden Restaurants, Inc., 213 F.3d 474, 480 (9th Cir.

 9   2000). It “can only be established by proof of something said or done by the [alleged principal], on

10   which [plaintiff] reasonably relied,” “to [plaintiff’s] detriment.” Thomas, 582 F. App’x at 679-80

11   (citing NLRB v. Dist. Council of Iron Workers of Cal. & Vicinity, 124 F.3d 1094, 1099 (9th Cir.

12   1997)); Murphy v. Fullbright, No. 12-CV-885, 2012 WL 4754730, at *4 (S.D. Cal. Oct. 4, 2012)

13   (“The power held by an agent or other actor to affect a principal’s legal relations with third parties

14   when a third party reasonably believes the actor has authority to act on behalf of the principal and

15   belief is traceable to the principal’s manifestation.”) (citation omitted).

16          Here, Edwards plainly does not allege that he relied to his detriment on anything that that

17   Defendants did or said with respect to the Century 21 Defendants. The calls did not even mention

18   Defendants, and Edwards does not allege that he even knew or heard of Defendants, such that

19   Edwards could reasonably believe that the caller acted on Defendants’ behalf. Edwards repeatedly

20   states that Defendant Tamez made the calls at issue. (Am. Compl., passim.) Indeed, Edwards

21   admits that the only reason he was aware of Cole was because Defendant Tamez admitted that he

22   obtained Edwards’ number from a Cole database. (Am. Compl. ¶ 9(iii)(9).)

23          “[A]pparent authority exists only with regard to those who believe and have reason to

24   believe that there is authority; there can be no apparent authority created by an undisclosed

25   principal.” Restatement (Second) of Agency § 8 (1958). Because the Complaint fails to allege

26   Edwards’ reasonable reliance on anything Defendants said or did, the apparent authority claim must

27   fail. Thomas, 582 F. App’x at 679-80 (dismissing complaint where plaintiff has not alleged that she

28
                                                      - 16 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 18 of 25



 1   “reasonably relied, much less to her detriment, on any apparent authority with which [the alleged

 2   principal] allegedly cloaked [the alleged agent]); Linlor v. Five9, Inc., 2017 WL 5885671, at *3

 3   (apparent authority claim dismissed where plaintiff failed to allege that “he relied to his detriment

 4   on something [alleged principal] did or said with respect to [alleged agent’s] authority to send the

 5   text messages).

 6                   iii.   Edwards Does Not and Cannot Plead Ratification Sufficient to Establish
                            an Agency Relationship
 7

 8           Edwards’ Complaint also fails to adequately plead ratification by Defendants. “Although a

 9   principal is liable when it ratifies an originally unauthorized tort, the principal-agent relationship

10   is still a requisite, and ratification can have no meaning without it.” Thomas, 582 F. App’x at 680

11   (quoting Batzel v. Smith, 333 F.3d 1018, 1036 (9th Cir. 2003)). The doctrine of ratification is not

12   available unless the actor acted or purported to act as an agent on the person’s behalf. Kristensen,

13   879 F.3d at 1014; see also Henderson, 2017 WL 766548, at *8. As explained above, Edwards fails

14   to plead any facts to establish actual agency, and this deficiency is also fatal to Edwards’ claims of

15   ratification.

16           Likewise, even if a principal ratifies the alleged agent’s act, the principal is not bound by a

17   ratification if it is “made without knowledge of material facts about the agent’s act unless the

18   principal chose to ratify with awareness that such knowledge was lacking.” Kristensen, 879 F.3d

19   at 1014. A principal assumes the risk of lack of knowledge if “the principal is shown to have had

20   knowledge of facts that would have led a reasonable person to investigate further, but the principal

21   ratified without further investigation.” Id. Here, Edwards pleads no facts to suggest that Defendants

22   had actual knowledge of the Century 21 Defendants making the 2019 calls in alleged violation of

23   the TCPA or knew of facts that would have led a reasonable person to investigate further. In the

24   Ninth Circuit, “the knowledge that an agent is engaged in an otherwise commonplace marketing

25   activity is not the sort of red flag that would lead a reasonable person to investigate whether the

26   agent was engaging in unlawful activities.” Kristensen, 879 F.3d at 1015. Edwards does not

27   therefore allege requisite knowledge of the relevant facts.

28
                                                     - 17 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 19 of 25



 1          A ratification theory fails for one additional reason: Edwards does not and cannot allege

 2   that the calls at issue resulted in any benefit to Defendants. Because the calls made to Edwards in

 3   no way benefitted Defendants, the ratification theory must be dismissed as a matter of law. Arbon

 4   Valley Solar LLC v. Thomas & Betts Corp., No. 4:16-CV-00070, 2017 WL 5613009, at *6 (D.

 5   Idaho Nov. 21, 2017) (dismissing the complaint based on ratification theory where plaintiffs have

 6   not alleged that defendant “received, accepted, or retained any benefits from the contract”); Phan

 7   v. Grand Bahama Cruise Line, LLC, No. 15-CV-05019, 2016 WL 1427648, at *2 (N.D. Cal. Apr.

 8   12, 2016) (dismissing ratification theory where the complaint did not allege any benefit to the

 9   defendant from the alleged activity). For all of these reasons, therefore, Edwards fails to state a

10   direct liability claim under the TCPA against Defendants, and the TCPA claims against Defendants

11   must be dismissed.

12          C.      Edwards’ Claim for Willful Violation of the TCPA is Ripe for Dismissal
13          The Court should dismiss Count II in Edwards’ Amended Complaint, which attempts to

14   assert a knowing or willful violation of the TCPA, because it is unsupported by any facts. The only

15   purported “fact” Edwards offers in support of this Count is that Defendants allegedly “willfully”

16   and “knowingly” placed the calls to Edwards. (Am. Compl. ¶¶ 91, 94-98.) These allegations are

17   purely speculative. Edwards does not and cannot allege that Defendants were even aware of the

18   2019 calls made to Edwards. Further, Edwards offers no facts indicating that the caller—or, more

19   importantly, Defendants—knew that he was violating the TCPA, let alone that he violated the

20   statute intentionally. Edwards does not, for example, allege that other parties called by the Century

21   21 Defendants did not consent to telemarketing outreach. For these reasons, the Court should

22   dismiss allegations of willful or knowing TCPA violation. Ris v. ICollect.com, Corp., No. 8:16-

23   CV-2414-T-30AAS, 2017 WL 2620545, at *2 (M.D. Fla. June 16, 2017) (refusing to award treble

24   damages where “complaint does not include factual allegations sufficient for the Court to find that

25   Defendant willfully or knowingly violated the TCPA”); Chen v. Allstate Ins. Co., No. C 13-0685

26   PJH, 2013 WL 2558012, at *11 (N.D. Cal. June 10, 2013) (dismissing the cause of action for

27   knowing and/or willful violations of the TCPA).

28
                                                    - 18 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 20 of 25



 1   IV.    EDWARDS’ STATE LAW CLAIMS FAIL AS A MATTER OF LAW

 2          Edwards’ state law claims against Defendants similarly fail. Many of the Nevada statutes

 3   he invokes do not contain a private right of action, and even for those that do, Edwards has not

 4   alleged and cannot allege facts establishing liability over Defendants.

 5          A.      Edwards’ Third Claim for Relief Fails

 6          In his “Third Claim for Relief,” Edwards cites to a bevy of Nevada statutes that he alleges

 7   Defendants violated. (Am. Compl. at ¶¶ 100–106). However, most of these statutes do not contain

 8   a private right of action, and the only one that does is inapplicable to Defendants. This brief

 9   addresses the Nevada statutes in the order that they appear in the First Amended Complaint.

10                  i.      NRS 597.812–597.818

11          NRS § 597.812 is a criminal statute that makes it a misdemeanor to place certain kinds of

12   automatically dialed calls. See NRS 597.818 (“A person who violates any provision of NRS

13   597.814 is guilty of a misdemeanor.”). Because NRS 597.812–597.818 is a criminal law and

14   contains no private right of action, Edwards has no authority to bring a cause of action under this

15   statute. See Bey v. City of Oakland, 2014 WL 4220319, *3 (N.D. Cal. Aug. 24, 2014) (recognizing,

16   in the federal context, that “[a] private citizen may not sue under the federal criminal laws absent

17   some language in the statute that suggests a private right of action.”); Linda R.S. v. Richard D., 410

18   U.S. 614, 619 (1973) (holding that “in American jurisprudence at least, a private citizen lacks a

19   judicially cognizable interest in the prosecution or nonprosecution of another”). Even if Edwards

20   did have authority to bring such a claim, however, Edwards has not alleged (and cannot allege) that

21   Defendants used a device for automatic dialing and announcing. Thus, any claim asserted by

22   Edwards against Defendants under these statutes should be dismissed.

23                  ii.     NRS 598.0903–598.0999

24          NRS 598.0903–598.0999 is Nevada’s Deceptive Trade Practices Act, which prohibits the

25   commission of enumerated deceptive trade practices. Edwards’s only specific allegation is that

26   Defendants violated NRS 598.0923(1) & (3). (Am. Compl. ¶ 102.) These provisions make it a

27   “deceptive trade practice” for a person to conduct a “business or occupation without all required

28
                                                     - 19 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 21 of 25



 1   state, county or city licenses,” or to “[v]iolate a state or federal statute or regulation relating to the

 2   sale or lease of goods or services.” NRS 598.0923(1) & (3).

 3            Edwards does not appear to pursue the failure to obtain licenses theory3 but instead alleges

 4   that Defendants run afoul of NRS 598.0923(3) because they violated NRS 228.590(1), which

 5   prohibits telephone solicitors from intentionally making unsolicited calls to numbers on the Nevada

 6   do-not-call registry. (Am. Compl. ¶¶ 102–103; NRS 228.590(1) (“Except as otherwise provided

 7   in NRS 228.600, a telephone solicitor shall not intentionally make an unsolicited telephone call for

 8   the sale of goods or services to a telephone number in the currently effective version of the list of

 9   telephone numbers in the registry.”).

10            It is undisputed that neither Cole nor Eggleston placed any of the unauthorized phone calls

11   Edwards alleges he received. Instead, as already explained, Edwards claims that each of the

12   offending calls came from Defendant Tamez. (Am. Compl. ¶¶ 16-19). Therefore, Edwards has

13   failed to plausibly plead a cause of action against Cole or Eggleston under NRS 598.0903–

14   598.0999.

15                     iii.     NRS 228.500–228.640
16            NRS 228.500–228.640 empower the Nevada attorney general to “[e]stablish and maintain

17   . . . a registry that includes the name and telephone number of each person in this State who has

18   requested that his or her telephone number be included in the list pursuant to this section . . .” NRS

19   228.550(1)(a). These statutes prohibit telephone solicitors from “intentionally mak[ing] an

20   unsolicited telephone call for the sale of goods or services” to a number on this registry. NRS

21   228.590.

22            These statutory provisions do not contain a private right of action. Instead, they authorize

23   the Nevada Attorney General to bring suit against violators. See NRS 228.610 (“If the Attorney

24   General has reason to believe that a person has violated any of the provisions of NRS 228.500 to

25   228.640, . . . the Attorney General may institute an appropriate legal proceeding against the person

26   in a court of competent jurisdiction.”). In Nevada, “when an administrative official is expressly

27
     3
      This is likely because, as already explained, Defendants do not conduct business or occupation within the state of
28   Nevada that would require a license.
                                                            - 20 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 22 of 25



 1   charged with enforcing a section of laws, a private cause of action generally cannot be implied.”

 2   Baldonado v. Wynn Las Vegas, LLC, 124 Nev. 951, 961 (2008); see Allstate Ins. Co. v. Thorpe,

 3   123 Nev. 565, 569 (2007) (no private right of action where statute “does not expressly create

 4   a private right of action,” but instead “contemplates an exclusive administrative procedure for

 5   resolving claims”). In any event, as already explained, Defendants did not place unauthorized calls

 6   to Edwards.

 7          Finally, to the extent that Edwards alleges violations of Nevada statutes which he does not

 8   explicitly identify in his First Amended Complaint, he fails to state a claim upon which relief may

 9   be granted. See Burroughs v. Abrahamson, 964 F.Supp.2d 1268, 1272 (D. Ore. 2013) (dismissing

10   claims with prejudice where the “plaintiff identifies the Privacy Act,” as the statute defendants

11   violated, but “fails to identify which provision of that statute was violated despite an opportunity

12   to specify it in the complaint and in response to the motion to dismiss”). Edwards’ list of statutory

13   sections describing “Deceptive Trade Practices,” without more, does not meet this standard. But

14   even if it did, Edwards has not alleged (nor could he) a transaction occurred between him and the

15   Defendants, that he received a prerecorded message from Defendants, that he was harassed during

16   a phone call by Defendants, that Defendants failed to identify themselves during the first 30 seconds

17   of a solicitation call to him, that Defendants tried to sell or lease any goods or services to him, or

18   that Defendants willfully interfered with the use of his telephone lines. The Court should therefore

19   dismiss all these state-law claims asserted in Plaintiff’s Third Claim for Relief as to Defendants.

20          B.      Edwards’ Fourth Claim for Relief Fails
21          Edwards’s fourth claim for relief alleges a state-law cause of action for invasion of privacy

22   and unreasonable intrusion into seclusion.      For at least two reasons, this claim fails as to

23   Defendants. First, neither Cole nor Eggleston placed the unauthorized phone calls Edwards says

24   he received. Second, the placement of unauthorized phone calls is not highly offensive conduct,

25   as required for an invasion of privacy claim.

26          “Nevada’s common law recognizes the tort of invasion of privacy for unreasonable

27   intrusion upon the seclusion of another.” Clark Cty. Sch. Dist. v. Las Vegas Review-Journal, 134

28
                                                     - 21 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 23 of 25



 1   Nev. 700, 708 (2018). “The purpose of the tort is to provide redress for intrusion into a person’s

 2   reasonable expectation of privacy, seclusion, or solitude.” Id. “To recover for the tort of intrusion,

 3   a plaintiff must prove the following elements: 1) an intentional intrusion (physical or otherwise);

 4   2) on the solitude or seclusion of another; 3) that would be highly offensive to a reasonable person.”

 5   People for Ethical Treatment of Animals v. Bobby Berosini, Ltd., 111 Nev. 615, 630 (1995),

 6   overruling on other grounds recognized by Abrams v. Sanson, 2020 WL 1071440, *5 (Nev. 2020).

 7          It is undisputed that neither Cole nor Eggleston placed the alleged phone calls Edwards

 8   claims he received. Indeed, there is no indication from the First Amended Complaint that

 9   Defendants intended for anyone to place the allegedly offensive phone calls. Accordingly,

10   Defendants did not intentionally intrude upon Edwards’s seclusion and did not invade his privacy.

11          Moreover, the placement of unauthorized phone calls is not the kind of “highly offensive”

12   conduct needed to make out an invasion of privacy claim. Here, Edwards alleges only four phone

13   calls, made to his cell phone and landline numbers over the course of a single day. (Am. Compl. ¶

14   ¶ 16-19). None of these calls involved vulgarity, profanity, threats, or any other conduct that an

15   objectively reasonable person would find highly offensive.

16          Edwards’s invasion of privacy claim therefore fails. For example, in Wellesley v. Chief

17   Financial Officer, No. 3:10-CV-00183, 2010 WL 2926162, *3 (D. Nev. July 20, 2010), the court

18   dismissed the plaintiff’s invasion of privacy claim, holding that the defendants, who “called

19   Plaintiff up to twelve times a day,” did not “conduct[] themselves in a manner that was highly

20   offensive to a reasonable person.” See also Smith v. Capital One Fin. Corp., No. C 11-3425, 2012

21   WL 1669347, *4 (N.D. Cal. May 11, 2012) (“The only conduct alleged is calls made to plaintiff's

22   phone, which is far from the conduct that courts have found ‘highly offensive.’”); Burgess v.

23   Portfolio Recovery Associates, LLC, No. CV 16-1463, 2017 WL 2471802, *5-6 (C.D. Cal. Mar.

24   23, 2017) (“30 total conversations and 16 calls in 73 days” not highly offensive conduct).

25          Edwards cites to Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037 (9th Cir. 2017)

26   in his complaint. There, the Ninth Circuit, in examining whether a group of plaintiffs had standing

27   to pursue violations of the Telephone Consumer Protection Act, observed that “[u]nsolicited

28
                                                     - 22 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 24 of 25



 1   telemarketing phone calls or text messages, by their nature, invade the privacy and disturb the

 2   solitude of their recipients.” 847 F.3d at 1043. Van Patten, however, did not analyze unsolicited

 3   phone calls within the context of an invasion of privacy claim, nor did Van Patten concern Nevada

 4   law. Van Patten is thus inapposite to the case at bar. In short, no alleged conduct by Defendants

 5   supports a claim for invasion of privacy, and this claim should therefore be dismissed as to them.

 6                                            CONCLUSION

 7          For the reasons set forth herein, Defendants respectfully request that the Court dismiss

 8   them from this action for lack of personal jurisdiction and Edwards’ failure to state a claim.

 9   Dated March 30, 2020:                             KRAVITZ, SCHNITZER & JOHNSON,
                                                       CHTD.
10
                                                       By: /s/ Gary Schnitzer, Esq.
11                                                         Gary E. Schnitzer, Esq.,
                                                           Nevada Bar No.395
12                                                         8985 S. Eastern Ave., Suite 200
                                                           Las Vegas, NV 89123
13                                                         Telephone: (702) 362-6666
                                                           Facsimile: (702) 362-2203
14                                                         Email: gschnitzer@ksjattorneys.com
                                                           Attorneys for Defendants Cole Information
15                                                         Services, Inc. a/d/b/a Cole Realty Resource
                                                           and Jim Eggleston a/k/a James Eggleston
16

17

18

19

20

21

22

23

24

25

26
27
28
                                                    - 23 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-00570-JAD-EJY Document 12 Filed 03/30/20 Page 25 of 25



 1                                   CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on the 30th day of March, 2020, a true and correct copy of the

 3   foregoing DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES

 4   EGGLESTON’S MOTION TO DISMISS AND SUPPORTING MEMORANDUM OF

 5   POINTS AND AUTHORITIES was filed electronically via the Court's CM/ECF system. Notice

 6   of filing will be served on all parties by operation of the Court's CM/ECF filing system, and

 7   parties may access this filing through the Court's CM/ECF system.

 8
     KAEMPFER CROWELL
 9   Robert McCoy, Esq.
10   Briana Martinez, Esq.
     1980 Festival Plaza Dr. #650
11   Las Vegas, NV 89135
     Attorneys for Defendants Juan Martinez, Inc. d/b/a Century 21 Americana, f/k/a Century 21;
12   Martinez & Associayes; Juan Martinez; Elizabeth Martinez, and Sergio Tamez
13   CLARK MCCOURT, LLC
14   Brian Clark, Esq.
     7371 Prairie Falcon Rd. #120
15   Las Vegas, NV 89128
     Attorneys for Defendants RedX, LLC, a/d/b/a Real Estate Data X-Change, Inc. and Mark
16   Harris Leck, a/k/a Mark H. Leck, a/k/a Mark H. Lec, a/k/a M.L. Eck
17   A copy of the same was placed in the U.S. Mail to:
18
     Paul D.S. Edwards
19   713 Wheat Ridge Lane, Unit 203
     Las Vegas, NV 89145
20

21
                                                            /s/ Chris Drelich
22                                                          Chris Drelich
                                                            An Employee of
23                                                          KRAVITZ, SCHNITZER & JOHNSON,
                                                            CHTD.
24

25

26
27
28
                                                   - 24 -
     DEFENDANTS COLE INFORMATION SERVICES, INC. AND JAMES EGGLESTON’S MOTION TO DISMISS
                  AND SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
